      Case 3:20-cv-00856-RAH-JTA Document 10 Filed 11/25/20 Page 1 of 19



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                                EASTERN DIVISION


DOMINIQUE BUCKERIDGE,         )
                              )
 Plaintiffs,                  )
                              )
v.                            )               CIVIL ACTION NO.: 3:20-CV-0856-JTA
                              )
TUSKEGEE UNIVERSITY,          )
THOMPSON FACILITIES SERVICES, )
LLC,                          )
                              )
   Defendants.                )
                              )


TUSKEGEE UNIVERSITY,                )
                                    )
   Defendant/Cross-Claim Plaintiff, )
                                    )
v.                                  )
                                    )
THOMPSON FACILITIES SERVICES, )
LLC,                                )
                                    )
   Defendant/Cross Claim Defendant. )

                           ANSWER AND CROSS-CLAIM
       COMES NOW, Defendant Tuskegee University, (Tuskegee) by and through its

undersigned counsel and for answer to Plaintiffs’ complaint, Tuskegee submits the

following:

       1.    Tuskegee is without sufficient knowledge to admit or deny the allegations

contained in paragraph 1 and hereby denies the allegations, and demand strict proof

thereof.

       2.    Tuskegee admits the allegations contained in paragraph 2.



                                          1
      Case 3:20-cv-00856-RAH-JTA Document 10 Filed 11/25/20 Page 2 of 19




       3.      Tuskegee is without sufficient knowledge to admit or deny the allegations

contained in paragraph 3 and hereby denies the allegations, and demand strict proof

thereof.

       4.      Tuskegee denies the allegations contained in paragraph 4 and demands

strict proof thereof.

       5.      Tuskegee denies the allegations contained in paragraph 5 and demands

strict proof thereof.

                                STATEMENT OF FACTS

       6.      Tuskegee admits that Plaintiff Buckeridge was a student resident at

Tuskegee University during the fall of 2018.

       7.      Tuskegee denies the allegations contained in paragraph 7, and demands

strict proof thereof.

       8.      Tuskegee denies the allegations contained in paragraph 8, and demands

strict proof thereof.

       9.      Tuskegee denies the allegations contained in paragraph 9, and demands

strict proof thereof.

       10.     Tuskegee denies the allegations contained in paragraph 10, and demands

strict proof thereof.

       11.     Tuskegee denies the allegations contained in paragraph 11, and demands

strict proof thereof.

       12.     Tuskegee denies the allegations contained in paragraph 12, and demands

strict proof thereof.




                                               2
      Case 3:20-cv-00856-RAH-JTA Document 10 Filed 11/25/20 Page 3 of 19




       13.     Tuskegee denies the allegations contained in paragraph 13 and demands

strict proof thereof.

       14.     Tuskegee denies the allegations contained in paragraph 14 and demands

strict proof thereof.

       15.     Tuskegee denies the allegations contained in paragraph 15 and demands

strict proof thereof.

       16.     Tuskegee admits the allegations contained in paragraph 16.

       17.     Tuskegee admits the allegations contained in paragraph 17.

       18.     Tuskegee admits the allegations contained in paragraph 18.

       19.     Tuskegee admits the allegations contained in paragraph 19.

       20.     Tuskegee admits the allegations contained in paragraph 20.

       21.     Tuskegee admits the allegations contained in paragraph 21.

       22.     Tuskegee admits the allegations contained in paragraph 22.

       23.     Tuskegee admits the allegations contained in paragraph 23.

       24.     Tuskegee admits the allegations contained in paragraph 24.

       25.     Tuskegee admits the allegations contained in paragraph 25.

       26.     Tuskegee admits the allegations contained in paragraph 26.

       27.     Tuskegee denies that the contract excludes, from the scope of services,

removal or mitigation of mold and mildew.        Tuskegee admits that if the contract

excludes mold removal, or mitigation, Thompson Facilities Services waived such terms

by their conduct.

       28.     Tuskegee admits the allegations contained in paragraph 28.

       29.     Tuskegee admits the allegations contained in paragraph 29.



                                            3
      Case 3:20-cv-00856-RAH-JTA Document 10 Filed 11/25/20 Page 4 of 19




       30.     Tuskegee admits the allegation contained in paragraph 30.

       31.     Tuskegee denies the allegations contained in paragraph 31, and demands

strict proof thereof.

       32.     Tuskegee denies the allegations contained in paragraph 32, and demands

strict proof thereof.

       33.     Tuskegee denies the allegations contained in paragraph 33, and demands

strict proof thereof.

                                       COUNT I
                                    Fraud §6-5-101

       34.     Tuskegee denies the allegations contained in paragraph 34, and demands

strict proof thereof.

       35.     Tuskegee denies the allegations contained in paragraph 35, and demands

strict proof thereof.

       36.     Tuskegee denies the allegations contained in paragraph 36, and demands

strict proof thereof.

       37.     Tuskegee denies the allegations contained in paragraph 37, and demands

strict proof thereof.

       38.     Tuskegee denies the allegations contained in paragraph 38, and demands

strict proof thereof.

       39.     Tuskegee denies the allegations contained in paragraph 39, and demands

strict proof thereof.

       40.     Tuskegee denies the allegations contained in paragraph 40, and demands

strict proof thereof.




                                            4
      Case 3:20-cv-00856-RAH-JTA Document 10 Filed 11/25/20 Page 5 of 19




       41.     Tuskegee denies the allegations contained in paragraph 41, and demands

strict proof thereof.

       42.     Tuskegee denies the allegations contained in paragraph 42 and demands

strict proof thereof.

       Tuskegee denies the Plaintiff’s demand for damages and all allegations

contained in the un-numbered paragraph after paragraph 42 and demands strict proof

thereof.

                                     COUNT II
                                Suppression §6-5-102


       43.     Tuskegee denies the allegations contained in paragraph 43, and demands

strict proof thereof.

       44.     Tuskegee denies the allegations contained in paragraph 44, and demands

strict proof thereof.

       45.     Tuskegee denies the allegations contained in paragraph 45, and demands

strict proof thereof.

       46.     Tuskegee denies the allegations contained in paragraph 46, and demands

strict proof thereof.

       47.     Tuskegee denies the allegations contained in paragraph 47, and demands

strict proof thereof.

       48.     Tuskegee denies the allegations contained in paragraph 48, and demands

strict proof thereof.

       49.     Tuskegee denies the allegations contained in paragraph 49, and demands

strict proof thereof.



                                           5
      Case 3:20-cv-00856-RAH-JTA Document 10 Filed 11/25/20 Page 6 of 19




       50.     Tuskegee denies the allegations contained in paragraph 50, and demands

strict proof thereof.

       51.     Tuskegee denies the allegations contained in paragraph 51, and demands

strict proof thereof.

       52.     Tuskegee denies the allegations contained in paragraph 52, and demands

strict proof thereof.

       53.     Tuskegee denies the allegations contained in paragraph 53, and demands

strict proof thereof.

       Tuskegee denies that Plaintiffs’ demand for damages and all allegations

contained in the un-numbered paragraph after paragraph 53, and demands strict proof

thereof.

                                        COUNT III
              Breach of Contract Against Thompson Facilities Services


       54.     Tuskegee denies the allegations contained in paragraph 54 and demands

strict proof thereof.

       55.     Tuskegee denies the allegations contained in paragraph 55 and demands

strict proof thereof.

       56.     Tuskegee admits the allegations contained in paragraph 56.

       57.     Tuskegee admits the allegations contained in paragraph 57.

       58.     Tuskegee admits the allegations contained in paragraph 58.

       59.     Tuskegee admits the allegations contained in paragraph 59.

       60.     Tuskegee admits the allegations contained in paragraph 60.

       61.     Tuskegee admits the allegations contained in paragraph 61.



                                            6
      Case 3:20-cv-00856-RAH-JTA Document 10 Filed 11/25/20 Page 7 of 19




       62.     Tuskegee denies the allegations contained in paragraph 62 and demands

strict proof thereof.

       63.     Tuskegee denies the allegations contained in paragraph 63 and demands

strict proof thereof.

       Tuskegee denies that Plaintiffs’ demand for damages and all allegations

contained in the un-numbered paragraph after paragraph 63, and demands strict proof

thereof.

                                       COUNT IV
                    Tort of Outrage as against Tuskegee University


       64.     Tuskegee denies the allegations contained in paragraph 64, and demands

strict proof thereof.

       65.     Tuskegee denies the allegations contained in paragraph 65, and demands

strict proof thereof.

       66.     Tuskegee denies the allegations contained in paragraph 66, and demands

strict proof thereof.

       67.     Tuskegee denies the allegations contained in paragraph 67, and demands

strict proof thereof.

       Tuskegee denies that Plaintiffs’ demand for damages and all allegations

contained in the un-numbered paragraph after paragraph 67, and demands strict proof

thereof.

                                       COUNT V
                                      Negligence

       68.     Tuskegee denies the allegations contained in paragraph 68, and demands

strict proof thereof.

                                           7
      Case 3:20-cv-00856-RAH-JTA Document 10 Filed 11/25/20 Page 8 of 19




       69.     Tuskegee denies the allegations contained in paragraph 69, and demands

strict proof thereof.

       70.     Tuskegee denies the allegations contained in paragraph 70, and demands

strict proof thereof.

       71.     Tuskegee denies the allegations contained in paragraph 71, and demands

strict proof thereof.

       72.     Tuskegee denies the allegations contained in paragraph 72, and demands

strict proof thereof.

       Tuskegee denies that Plaintiffs’ demand for damages and all allegations

contained in the un-numbered paragraph after paragraph 72, and demands strict proof

thereof.

                                AFFIRMATIVE DEFENSES

                                     FIRST DEFENSE

               The Complaint fails to state a claim against defendant upon which relief

can be granted.

                                       SECOND DEFENSE

       Tuskegee pleads the defense of contributory negligence. Plaintiff, in whole or in

part, engaged in conduct constituting contributory negligence which proximately caused

or contributed to the injuries alleged in this case.

                                     THIRD DEFENSE

       Plaintiff failed to comply with Rule 9 of the Alabama Rules of Civil Procedure

concerning the fraud and suppression claims.




                                              8
     Case 3:20-cv-00856-RAH-JTA Document 10 Filed 11/25/20 Page 9 of 19




                                    FOURTH DEFENSE

       Plaintiff assumed the risk of the injuries alleged in this case.

                                       FIFTH DEFENSE

       Tuskegee pleads the general issue and says it is not liable for the matters

alleged against it in the Complaint.

                                       SIXTH DEFENSE

       No action of Tuskegee proximately caused any injuries allegedly suffered by

Plaintiff. Plaintiff’s alleged injuries and damages were caused by intervening,

superseding proximate causes unrelated to any act of Tuskegee.

                                   SEVENTH DEFENSE

       Plaintiff alleged injuries and damages were not foreseeable by Tuskegee and

were pre-existing injuries.

                                    EIGHTH DEFENSE

       Plaintiff failed in whole or in part to mitigate her damages.

                                       NINTH DEFENSE

       Plaintiff claims are barred by the statute of limitations.

                                       TENTH DEFENSE

       Plaintiff’s claims for punitive damages are limited by the provisions of § 6-11-20

and § 6-11-21 of the Code of Alabama.

                                  ELEVENTH DEFENSE

       Plaintiff’s claims for punitive damages in this case are unlawful in that this

defendant has not consciously or deliberately engaged in oppression, fraud,

wantonness, or malice with regard to plaintiff.



                                              9
     Case 3:20-cv-00856-RAH-JTA Document 10 Filed 11/25/20 Page 10 of 19




                                   TWELFTH DEFENSE

       Plaintiffs’ claims for punitive damages are unconstitutional pursuant to the due

process clause of the Fourteenth Amendment to the United States Constitution and the

Constitution of Alabama in that:

              (a) The statutory and common law of the State of Alabama does not

effectively prevent the imposition of grossly excessive or arbitrary punishments on an

alleged tortfeasor;

              (b) Alabama’s procedures for the imposition of punitive damages do not

ensure that the measure of punishment is both reasonable and proportionate to the

amount of harm to plaintiff and to the general damages recovered;

              (c) Alabama’s procedures for the imposition of punitive damages pose an

acute danger of arbitrary deprivation of property;

              (d) Alabama’s procedures for the imposition of punitive damages bear no

reasonable relation to the degree of reprehensibility of defendant's conduct;

              (e) Alabama’s procedures for the imposition of punitive damages allow

punishment of conduct that may have been lawful in the forum where it occurred;

              (f) Alabama’s procedures for the imposition of punitive damages

improperly consider defendant's dissimilar acts, independent from the acts upon which

liability was premised;

              (g) Alabama’s procedures for the imposition of punitive damages allow for

the assessment of civil penalties far in excess of comparable criminal penalties for

allegedly wrongful conduct without the benefit of heightened procedural safeguards.




                                            10
     Case 3:20-cv-00856-RAH-JTA Document 10 Filed 11/25/20 Page 11 of 19




                                 THIRTEENTH DEFENSE

       Venue is improper.

                                FOURTEENTH DEFENSE

       The award of mental anguish damages in this case would violate the Fourth,

Sixth, Eighth, and Fourteenth Amendments to the United States Constitution because

(a) there are no fixed standards for the ascertainment of such damages; (b) there is no

reasonable limit to the amount of an award; (c) the standards for a measurement of

mental anguish damages are unconstitutional and vague.

                                  FIFTEENTH DEFENSE

       Any award of damages in this case for emotional distress and mental anguish

would be improper and unconstitutional, as there are no procedural safeguards for the

imposition of such damages, and such damages are left to the standardless discretion

of the jury.

                                 SIXTEENTH DEFENSE

       Plaintiff’s claims are barred by the doctrines of unclean hands and in pari delicto.

                               SEVENTEENTH DEFENSE

       Plaintiff’s claims are barred by the doctrines of waiver, estoppel, judicial estoppel,

collateral estoppel, laches, and/or res judicata.

                                 EIGHTEENTH DEFENSE

       Plaintiff failed to join an indispensable party under Alabama Rule of Civil

Procedure.

                                 NINETEENTH DEFENSE

       Plaintiff cannot state a prima facie case under any theory of liability.



                                             11
Case 3:20-cv-00856-RAH-JTA Document 10 Filed 11/25/20 Page 12 of 19




                           TWENTIETH DEFENSE

 Tuskegee pleads the statute of frauds as a defense.

                         TWENTY-FIRST DEFENSE

 Tuskegee pleads the defense of prescription.

                       TWENTY-SECOND DEFENSE

 Tuskegee pleads consent as a defense.

                         TWENTY-THIRD DEFENSE

 Tuskegee pleads accord and satisfaction.

                       TWENTY-FOURTH DEFENSE

 Plaintiff does not have standing and is not a proper party to this action.




                                       12
     Case 3:20-cv-00856-RAH-JTA Document 10 Filed 11/25/20 Page 13 of 19




                TUSKEGEE’S CROSS-CLAIM AGAINST THOMPSON

      Comes now Tuskegee University, by and through its undersigned counsel and

files this Cross-claim against Thompson and alleges the following:

      1.     Tuskegee University, Defendant/Cross-claim Plaintiff (hereinafter referred

to as “Tuskegee”) is a Private educational facility located in Macon County, Alabama.

      2.     Thompson Facilities Services, LLC (herein referred to as Thompson) is a

Delaware Limited Liability Company with its principal place of business in Virginia.

Thompson does business, by agent, in Macon County, Alabama.

      3.     Tuskegee has been sued by Plaintiff Buckeridge. Plaintiff alleged that she

suffered damages as a result of the condition of her dormitory room when she was a

student at Tuskegee.

      4.     On or about November 27, 2012, Tuskegee entered into a contract with

Thompson for Management Services for the buildings on Tuskegee University’s

campus.

      5.     Pursuant to the contract, Thompson Facilities Services, LLC was to

provide facilities management service for all building on Tuskegee University’s campus,

including residence halls.

      6.     Thompson Facilities Management Services to be performed at Tuskegee

included: (1) custodial/housekeeping, (2) landscaping, gardening, mowing and grounds

maintenance, (3) plant operations and maintenance and event support services.

      7.     Thompson developed a work order system that provided a mechanism for

Tuskegee staff and students to make maintenance request for service work. Thompson

was required to timely respond, correct and complete maintenance requests.



                                           13
     Case 3:20-cv-00856-RAH-JTA Document 10 Filed 11/25/20 Page 14 of 19




       8.     Thompson failed to maintain the buildings in such a manner that provided

for the health and safety of its occupants.

       9.     Thompson failed to properly repair and resolve maintenance problems

that occurred in buildings at Tuskegee University, including Younge Hall.

       10.    Tuskegee’s contract with Thompson required Thompson to provide

general liability insurance in the amount of $1,000,000/$2,000,000 and name Tuskegee

as an additional insured. Thompson was required to provide insurance in such form

and with such companies that the University finds reasonably acceptable in all respects.

       11.    Thompson did not provide to Tuskegee insurance as required in their

contract.

                                       COUNT I
                             Indemnity and Defense Claims

       12.    Tuskegee incorporates paragraphs 1-11 of the cross-claim, as though

they were set out here in full.

       13.    Tuskegee asserts that it is entitled to indemnification and defense

according to the terms of the written contract executed on November 27, 2012 between

Tuskegee and Thompson, requiring Thompson to indemnify, defend and hold harmless

Tuskegee for all losses, damages or expenses, including reasonable attorney’s fees,

arising out of or resulting from claims or actions for bodily injury, death, sickness,

property damage or other injury or damages caused by any negligent act or omission of

Thompson.

       14.    Tuskegee asserts that Thompson was responsible for the maintenance,

upkeep and condition of the dormitory room where Plaintiff resided.




                                              14
     Case 3:20-cv-00856-RAH-JTA Document 10 Filed 11/25/20 Page 15 of 19




       15.    Thompson has received notice of the underlying litigation and has been

provided notice of Tuskegee’s claim for indemnity and defense. Thompson has not

provided indemnity and a defense to Tuskegee.

       16.    Tuskegee will incur substantial cost, damages, expenses and attorney’s

fees in defense of this case.

       Wherefore, Tuskegee demands judgment against Thompson for all sums that

may be assessed against Tuskegee by Plaintiff and any and all cost incurred by

Tuskegee for cost, expenses and attorney’s fees.

                                       COUNT II
                                   Breach of Contract


       17.    Tuskegee incorporates paragraphs 1-9 of the cross-claim, as though they

were set out here in full.

       18.    Tuskegee entered into a contract with Thompson on November 27, 2012

to maintain the facilities at Tuskegee, including all dormitories on Tuskegee University’s

campus.

       19.    Thompson materially breached the contract by failing to:

              a.      maintain insurance in such form and with such companies that the

University finds acceptable in all respects.

              b.      maintain insurance as required by the contract with Tuskegee listed

as an additional insured and maintain at least One Million Dollars ($1,000,000) per each

occurrence, Two Million Dollars ($2,000,000) aggregate, general liability insurance.

              c.      obtain insurance endorsed to designate the University and the

Board of Trustees and their respective agents, officers, employees and agents, as



                                               15
      Case 3:20-cv-00856-RAH-JTA Document 10 Filed 11/25/20 Page 16 of 19




additional insureds with respect to liability arising out of performance of Thompson’s

duties and obligations under the contract.

              d.      provide the University with Certificate of Insurance annually naming

the University as an addition insured.

              e.      indemnify, defend and hold harmless Tuskegee from all losses,

damages or expenses, including reasonable attorney’s fees as a result of claims by

Plaintiff.

              f.      maintain the dormitory in which Plaintiff resided in a manner

consistent with the requirements of the contract.

              g.      otherwise comply with the terms of the contract.

              h.      maintain, repair and resolve conditions that affect the health, safety

and welfare of the Plaintiff.

              i.      take all reasonable precautions to protect the safety of employees,

students and other persons and to protect property from damage.

        20.   As a result of Thompson actions, Tuskegee has been damaged as

follows:

              a.      Tuskegee has been sued by Plaintiff for damages; and is subject to

any judgment obtained by Plaintiffs against Tuskegee;

              b.      Tuskegee has and will continue to incur cost, and attorney’s fees

defending this action and seeking insurance coverage;

              c.      Tuskegee has not received the proceeds from the contract as

bargained for;




                                             16
     Case 3:20-cv-00856-RAH-JTA Document 10 Filed 11/25/20 Page 17 of 19




              d.     Tuskegee has and will continue to incur cost and attorney’s fees in

the prosecution of this claim;

              e.     Tuskegee has otherwise been injured and damaged.

       Wherefore, Tuskegee demands judgment against Thompson for compensatory

and punitive damages in an amount to be determined by a jury.

                                       COUNT III
                                 Fraudulent Suppression

       21.    Tuskegee hereby incorporates paragraphs 1-20 of the cross-claim as

though they are set out here in full.

       22.    Thompson entered into a contract with Tuskegee on November 27, 2012.

       23.    As a material part of the contract, Thompson was required to maintain a

minimum of $1,000,000 in general liability insurance for its facility management services

with the University and name Tuskegee as additional insured under its insurance policy.

       24.    Thompson failed to disclose and fraudulently suppressed the following: a)

Thompson’s 2018 insurance policy with National Union Fire Insurance Company had a

$1,000,000, self-insured retention, (retained limit) b) Tuskegee was not named as an

additional insured on insurance policy obtained by Thompson, c) Insurance coverage

maintained by Thompson did not cover Tuskegee until after the $1,000,000 self-insured

retention (retained limit) has been paid, and d) Thompson was not listed as a named

insured on the declaration pages for insurance with National Union Fire Insurance

Company, which was to provide coverage to Tuskegee as an additional insured.

       25.    Thompson had a duty to disclose the suppressed information to

Tuskegee.




                                           17
     Case 3:20-cv-00856-RAH-JTA Document 10 Filed 11/25/20 Page 18 of 19




      26.    As a result of Thompson’s fraudulent suppression, Tuskegee was

damaged as alleged in paragraph 20 of the cross-claim.

      Wherefore, the above and other premises considered, Tuskegee demands

judgment against Thompson for compensatory and punitive damages in an amount to

be determined by the jury.



                                              Respectfully submitted,

                                              Stanley F. Gray          .
                                              Stanley F. Gray (GRA053)
                                              Gray, Langford, Sapp, McGowan,
                                               Gray, Gray & Nathanson, P. C.
                                              Post Office Box 830239
                                              Tuskegee, Alabama 36083-0239
                                              (334) 727-4830 Telephone
                                              (334) 727-5877 Facsimile

                                              Attorney for Defendant/Cross-Claim
                                              Plaintiff Tuskegee University




                                         18
     Case 3:20-cv-00856-RAH-JTA Document 10 Filed 11/25/20 Page 19 of 19




                              CERTIFICATE OF SERVICE

        I hereby certify that I have on this day filed the forgoing using the court’s CM/ECF
system which will electronically send notification to the following counsel of record on
this the 25th day of November, 2020:

Tiffany Johnson Cole, Esq.
Robert Simms Thompson, Esq.
LAW OFFICES OF ROBERT SIMMS
    THOMPSON, PC
P.O. Box 830780
Tuskegee, Alabama 36083

Rebecca A. Young
WILSON ELSER MOSKOWITZ
   EDELMAN & DICKER, LLP
1500 Urban Center Drive, Suite 450
Vestavia Hills, Alabama 35242

                                                 /s/ Stanley F. Gray                 .
                                                 OF COUNSEL




                                            19
